Name: Commission Regulation (EC) No 405/95 of 27 February 1995 introducing modified definitive quantitative limits on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: international trade;  trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 44/8 EN Official Journal of the European Communities 28 . 2. 95 COMMISSION REGULATION (EC) No 405/95 of 27 February 1995 introducing modified definitive quantitative limits on imports into the Community of certain textile products (category 28) originating in the Islamic Republic of Pakistan be applied, as of 25 March 1994, to exports to the Community of the textiles products in question for the years 1994 and 1995, it being understood that the provi ­ sions of the Agreement on trade in textile products between the Community and Pakistan, which concerns exports of products subject to the quantitative limits established in Annex II to the Agreement and in par ­ ticular those relating to the double-checking system, would be applicable to those products ; Whereas it is appropriate to implement the agreed modi ­ fied quantitative limits and to confirm that imports into the Community of products for which definitive quantita ­ tive limits have been agreed for the years 1994 and 1995 shall be and remain subject as of 25 March 1994 to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantita ­ tive limits set out in Annex V of the said Regulation and in particular to those relating to the double-checking system described in Annex III thereto referred in para ­ graph 4 of Article 10 of Regulation (EEC) No 3030/93 ; Whereas the products falling within category 28 exported from Pakistan on or after 25 March 1994 must be set off against the quantitative limit fixed for the period 25 March to 31 December 1994 ; Whereas the quantitative limit for imports of products within category 28 should not prevent the importation of products covered by it shipped from Pakistan before the entry into force of Regulation (EC) No 1134/94 or between 25 June and 23 July 1994, the date of entry into force of Regulation (EC) No 1802/94 ; Whereas Regulation (EC) No 1802/94 has to be repealed to the extent that its provisions contradict those contained in the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 3169/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products of category 28 specified in the Annex hereto and originating in the Islamic Republic of Pakistan (herein ­ after referred to as 'Pakistan") have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with paragraph 3 of Article 10 of Regulation (EEC) No 3030/93, Pakistan was notified on 25 March 1994 of a request for consultations concerning imports into the Community of textile products of cate ­ gory 28 ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 28 were submitted to a provisional quantitative limit for the period of 25 March to 24 June 1994 by Commission Regulation (EC) No 1 1 34/94 (3) ; Whereas the Community and Pakistan were unable during the consultations held to reach a satisfactory solu ­ tion within the time limits foreseen in the Agreement on trade in textile products between the Community and Pakistan and pending the outcome of further consulta ­ tions a definitive quantitative limit for 1994 for imports into the Community of products falling within category 28 originating in Pakistan was introduced unilaterally by Commission Regulation (EC) No 1 802/94 (4) ; Whereas as a result of the consultations an agreement was finally reached on 15 October 1994 between the Commu ­ nity and Pakistan on the level of the quantitative limits to HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Pakistan and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex for the periods of 25 March to 31 December 1994 and 1 January to 31 December 1995. O OJ No L 275, 8 . 11 . 1993, p . 1 . (2) OJ No L 335, 23 . 12. 1994, p . 33. f) OJ No L 127, 19. 5. 1994, p. 8 . (4) OJ No L 189, 23 . 7. 1994, p. 26. 28 . 2. 95 I EN 1 Official Journal of the European Communities No L 44/9 shipped from Pakistan before the date of entry into force of Regulation (EC) No 1134/94 or between 25 June and 23 July 1994. Article 3 Regulation (EC) No 1802/94 is hereby repealed to the extent that its provisions contradict those contained in the present Regulation . Article 2 Imports of the products referred to in Article 1 and shipped from Pakistan on or after 25 March 1994 are subject to the provisions of Regulaiton (EEC) No 3030/93, which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to the double ­ checking system described in Annex III to the said Regu ­ lation . All quantities of products falling within category 28 shipped to the Community from Pakistan on or after 25 March 1994 and released for free circulation shall be deducted from the quantitative limit laid down in the Annex hereto. The limit laid down in the Annex shall not prevent the importation of products falling within category 28 but Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Leon BRITTAN Vice-President ANNEX Category CN code Description Third country Unit Quantitative limit from 25 March to 31 December 1994 1 January to 31 December 1 995 28 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swim ­ wear), knitted or crocheted, of wool, of cotton or of man-made fibres Pakistan 1 000 pieces 35 540 48 760